RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit Rule 206
                                        File Name: 07a0120p.06

                     UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                                      X
                                Plaintiff-Appellant, -
 RALPHAEL OKORO,
                                                       -
                                                       -
                                                       -
                                                           No. 06-1816
          v.
                                                       ,
                                                        >
 JOHN HEMINGWAY, et al.,                               -
                             Defendants-Appellees. -
                                                      N
                       Appeal from the United States District Court
                      for the Eastern District of Michigan at Detroit.
                     No. 05-70269—Paul D. Borman, District Judge.
                                   Submitted: January 30, 2007
                                Decided and Filed: April 3, 2007
             Before: MARTIN, BATCHELDER, and McKEAGUE, Circuit Judges.
                                       _________________
                                            COUNSEL
ON BRIEF: Ralphael Okoro, Milan, Michigan, pro se.
                                       _________________
                                           OPINION
                                       _________________
         BOYCE F. MARTIN, JR., Circuit Judge. Ralphael Okoro, proceeding pro se, appeals a
district court order denying his motion for relief from judgment filed pursuant to Fed. R. Civ. P.
60(b). This case has been referred to a panel of this Court pursuant to Rule 34(j)(1), Rules of the
Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed.
See Fed. R. App. P. 34(a).
        Okoro is an inmate housed at the Federal Correctional Institution in Milan, Michigan. In
January, 2005, he filed a “mandamus complaint” against various prison officials, alleging that his
constitutional rights had been violated by the defendants’ enforcement of a policy that declared court
documents to be contraband and required immediate destruction of such documents. On August 16,
2005 the district court dismissed Okoro’s complaint without prejudice because he failed to plead
exhaustion of his administrative remedies before filing the lawsuit. The district court also denied
Okoro’s motion for reconsideration. Okoro subsequently filed a motion to “Reinstate and Reopen”
his complaint, which the district court construed as a 60(b) motion and subsequently denied. Okoro
now appeals this 60(b) denial.



                                                  1
No. 06-1816           Okoro v. Hemingway, et al.                                               Page 2


         In its order dismissing Okoro’s complaint, the district court relied upon the then-governing
law of this Circuit, which interpreted the Prisoner Litigation Reform Act to require prisoner-litigants
to plead that they had exhausted their available administrative remedies with respect to all of their
claims and all named defendants before filing suit. This precedent has since been reversed by the
Supreme Court. Jones v. Bock, 127 S. Ct. 910, 921, 923-25 (2007) (holding that (1) “failure to
exhaust is an affirmative defense under the PLRA, and that inmates are not required to specially
plead or demonstrate exhaustion in their complaints”; (2) “exhaustion is not per se inadequate
simply because an individual later sued was not named in the grievances”; and (3) where a
complaint contains both exhausted and unexhausted claims, the district court should proceed with
the exhausted claims while dismissing the unexhausted claims, rather than dismissing the complaint
in its entirety).
        Rule 60(b)(1) provides for relief from judgment in instances of “mistake, inadvertance,
surprise, or excusable neglect,” and governs instances where the mistake was based upon legal error.
Hopper v. Euclid Manor Nursing Home, Inc., 867 F.2d 291, 294 (6th Cir. 1989). As Jones makes
clear, the precedent of our Court, upon which the district court relied in dismissing Okoro’s
complaint, was a mistaken interpretation of the Prisoner Litigation Reform Act. Thus, in light of
Jones, Okoro is entitled to relief from judgment under Rule 60(b)(1). We reverse the district court’s
dismissal of Okoro’s complaint, and remand the case for further proceedings consistent with Jones.